UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-7572


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

SCHULMAN, TREEM, KAMINKOW & GILDEN, P.A.,

                Intervenor – Appellee,

WILLIAM C. BOND,

                Intervenor - Appellant,

          v.

THOMAS L. BROMWELL, SR.; W. DAVID STOFFREGEN; MARY PATRICIA
BROMWELL,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:05-cr-00358-JFM)


Submitted:   March 23, 2010                  Decided:   May 7, 2010


Before NIEMEYER, MICHAEL, * and KING, Circuit Judges.




     *
       Judge Michael was a member of the original panel but did
not participate in this decision.    This opinion is filed by a
quorum of the panel pursuant to 28 U.S.C. § 46(d).
Affirmed by unpublished per curiam opinion.


William C. Bond, Appellant Pro Se.     Kathleen O’Connell Gavin,
Michael Joseph Leotta, Assistant      United States Attorneys,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             William C. Bond appeals the district court’s orders

denying his motion to intervene and unseal certain documents,

and denying reconsideration.               We have reviewed the record and

find   no    reversible       error.      Accordingly,         we    affirm   for   the

reasons      stated    by     the   district     court.         United     States    v.

Bromwell, No. 1:05-cr-00358-JFM (D. Md. July 16, 2009; July 23,

2009).

             We deny Bond’s motion for expedited oral argument or

for the opinion to be read from the bench, and deny his motion

for recusal of the Maryland judges of this court and for the

Chief Judge to assign a panel to hear this appeal.                       We grant the

motion of Schulman, Treem, Kaminkow & Gilden, P.A. (STKG) to

intervene and file a memorandum in opposition, and deny Bond’s

emergency motion and renewed motion to strike STKG’s pleadings.

We   grant    Bond’s    motion      to   allow   a     reply   in    excess   of    page

limitations.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court       and   argument     would    not    aid   the   decisional

process.

                                                                              AFFIRMED




                                           3